FILED IN                         PD - 1 AR C" - 1 R                                   PD-1455-15
COURT OF CRIMtNALAPPEALS                 ^U     i^D:        -1 °            COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                           Transmitted 11/6/2015 2:05:37 PM
     November y, ^!U1b                                                       Accepted 11/9/2015 4:29:18 PM
                                 N                                                          ABEL ACOSTA
   ABEL ACOSTA, CLERK                '                                                              CLERK
                                         No. 09-14-00367-CR
                                 In The Ninth Court of Appeals                         'U/s /

       KELVIN LEE ROY                              § IN THE COURT OF              % ^.V3
          v.                                       § CRIMINAL APPEALS                    k Q'V
                                                   §                                   i jl
       THE STATE OF TEXAS                          § AUSTIN, TEXAS                     V

                    MOTION FOR EXTENSION OF TIME TO FILE PDR

               COMES NOW, movant, by and through counsel, Dustin Galmor, and in

       accordance with Rule 2 of The Texas Rules ofAppellate Procedure, hereby requests

       an extension of time in which to file his petition for discretionary review and would

       respectfully show:

               1.   Name of Trial Court:       163rd District Court

               2.   Trial Court Style: No. B-140,221-R, The State of Texas v.
                    KELVIN LEE ROY; No. 09-14-00367-CR in the Ninth Court of
                    Appeals

               3.   Offense:              Murder

               4.   Punishment assessed:       75 years in IDTDCJ

               5.   Present Filing Deadline: September 25, 2015

               6.   Length of Extension Requested:          15 days

               7.   Number of Previous Extensions:          None

               8.    Good Cause for this Extension is as follows: Appellant intended to file
            a petition for discretionary review and believed he would be able to
            retain counsel under certain time constraints. Appellant filed a pro se
            motion for extension of time to file a motion for rehearing, in part to
            obtain additional time to retain counsel. The time period was extended
            until October 12, 2015, for appellant to file his pro se motion for
            rehearing. Appellant did not follow up and file his pro se motion for
            rehearing which would have extended the time period for the filing of
            a petition for discretionary review. Counsel was under the impression
            that appellant would do so, and recently learned that appellant through
            inadvertence did not do so. Appellant's oversight in failing to file the
            motion had the effect of eliminating the extension of time. Since the
            mandate has not issued, and appellant wishes to file a petition for
            discretionary review in this significant case, counsel requests that this
            court enter an order extending the time for 15 days from the date of the
            ruling on this motion in order to file a timely petition for discretionary
            review. If this Court extends the time period as requested, counsel
            herein willrepresent appellant andfile thepetition onappellant'sbehalf.
            Counsel submits that the failure to file the motion for rehearing was
            excusable neglect under the circumstances. Counsel represents that
            there are one or more meritorious issues that merit review by this court
            andthatgood cause exists to warrant an extension of time for the filing
            of a petition for discretionary review.


      WHEREFORE, PREMISES CONSIDERED, appellant respectfully files this

motion, and prays for the requested extension.



                                       Respectfully submitted,
                                       /s/DUSTIN GALMOR
                                       Attorney for Appellant
                                       Texas State Bar #24057525
                                       485 Milam
                                       Beaumont, TX 77701
                                       Tel: (409) 832-7757; Fax: (888) 248-9161
                          CERTIFICATE OF SERVICE


      This is to certify that the above and foregoing Motion for Extension of Time

has been served upon counsel for the State by electronic delivery, on the date offiling

hereof.


                                              /s/DUSTIN GALMOR